Citation Nr: 1001233	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Ehlers-Danlos syndrome.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1980 to June 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2009.  A copy of the transcript of this 
hearing has been associated with the claims file.  


FINDINGS OF FACT

The Veteran's service entrance examination was normal; he was 
diagnosed as having Ehlers-Danlos syndrome during service; he 
was discharged from active duty in June 1986 with more than 5 
years of service; he continues to suffer from hypermobility 
and degenerative joint disease (DJD) of the joints of the 
fingers of both hands due to Ehlers-Danlos syndrome.  


CONCLUSION OF LAW

Service connection for Ehlers-Danlos syndrome is warranted.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  The VCAA has also 
been the subject of various holdings of Federal courts.  

As the Board herein grants the claim for service connection 
for Ehlers-Danlos syndrome, the need to discuss VA's efforts 
to comply with the VCAA, its implementing regulations, and 
the interpretive jurisprudence, is obviated.

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).

The question as to whether a hereditary disease always rebuts 
the presumption of soundness was posed to the General Counsel 
in 1988, and the General Counsel, referring in its opinion to 
another opinion issued in 1985, both of which concerned cases 
involving retinitis pigmentosa, noted that "retinitis 
pigmentosa and most other diseases of hereditary origin can 
be incurred or aggravated in service, in the sense 
contemplated by Congress in title 38."  VAOGC 8- 88 (Sept. 
29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990).  The 
opinion further stated, "They can be considered to be 
incurred in service if their symptomatology did not manifest 
itself until after entry on duty.  The mere genetic or other 
familial predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease."  VAOGC 8-88; see also VAOGC 1-85 (Mar. 5, 1985) 
(reissued as VAOPGCPREC 82-90 (July 18, 1990).  In cases 
where the appellant seeks service connection for a congenital 
condition, the Board must classify the condition as to 
whether it is a disease or defect and discuss the presumption 
of soundness.  Quirin v. Shinseki, No. 06-2007, (U.S. Vet. 
App March 10, 2009), slip op. at 3.

In VAOPGCPREC 82-90, the General Counsel held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, and indicated 
that support for this position could be found in VA 
regulations themselves, noting that two familial diseases, 
sickle cell anemia and Huntington's chorea, were included for 
rating purposes in the Schedule for Rating Disabilities.  
VAOPGCPREC 82-90, page 4.  VA General Counsel has also held 
that the existence of a hereditary disease under 38 C.F.R. § 
3.303(c) does not always rebut the presumption of soundness, 
and that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 
18, 1990), 55 Fed. Reg. 43253 (1990).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran's August 1980 service entrance examination 
contained normal upper extremities, feet, lower extremities, 
spine, and skin evaluations.  The Veteran noted a history of 
a left forearm fracture and several finger fractures.  

The Veteran's February 1981 service treatment records showed 
that he fell and injured his right knee.  He was diagnosed as 
having a right patella contusion.  Two weeks later in 
February 1981, he developed cellulitis of his right knee cap, 
and he complained of pain when sitting and climbing stairs.  
He was placed on profile for two weeks to run at his own 
pace.  In early March 1981, he continued to have right knee 
pain as well as crepitus and effusion.  

In late March 1981, the Veteran's service treatment records 
noted that he had hyperelastic skin and atrophic skin on his 
knees.  The Veteran stated that his mother had elastic 
joints.  The examiner requested to rule out Ehlers-Danlos 
syndrome.  He was placed on medical profile.  

In July 1981 service treatment records, a dermatologist 
doubted that the Veteran had Ehlers-Danlos syndrome and 
opined that his redundant skin folds were due to his weight 
loss.  He also complained of right shoulder dislocations.  
The August 1981 X-rays of his shoulders, elbows, wrists, 
hands, spine, hips, knees, ankles, and feet were all within 
the normal limit.  The frequently seen calcified subcutaneous 
nodules of the Ehlers-Danlos syndrome were not visualized.  

In December 1981, the Veteran was placed on profile for 
easily dislocating shoulder and wrist joints, low back pain, 
extra mobility of joints, easy bruising, and hyperelastic 
skin.  

In December 1982 service treatment records, the Veteran was 
diagnosed as having Ehlers-Danlos syndrome.  The 
dermatologist suspected that he had inherited the benign 
hypermobile type.  Since the Veteran could perform duty 
without limitation, no profile or medical action was 
indicated.  

In July 1984 service treatment records, the Veteran had an 
internal medicine examination, and his diagnosis of Ehlers-
Danlos was confirmed.  The examiner recommended that his 
military occupation specialty be changed to something where 
he would not be required to do heavy lifting.  

In October 1985 service treatment records, the physician 
found that the Veteran had mild DJD of the second and third 
fingers of the right hand secondary to Ehlers-Danlos 
syndrome.  The physician recommended a medical board due to 
the Veteran being unfit for retention.  

In an April 2005 VA treatment record, the Veteran had low 
back pain with left sciatica.  The physician noted that an 
MRI would be needed to determine whether there had been a 
disc rupture or displacement related to Ehlers-Danlos 
syndrome.  

During an April 2005 VA examination, following a review of 
the claims file, the Veteran was diagnosed as having Ehlers-
Danlos syndrome consisting of hypermobility of the joints and 
hyperelasticity of the skin with easy bruising.  The examiner 
noted that it was a genetic disorder first manifested and 
diagnosed while the Veteran was in service.  He was also 
diagnosed as having traumatic DJD in the fingers of both 
hands, and the Veteran stated that he hurt his left middle 
finger post-service.  The examiner concluded that the DJD of 
his fingers was due to Ehlers-Danlos syndrome.  The examiner 
also concluded that Ehlers-Danlos syndrome was not due to 
service, but it was diagnosed in service and the condition 
continued as expected.  The examiner stated that it was as 
likely as not that the traumatic DJD of the joints of his 
fingers was caused by trauma in service.  X-rays of his hands 
showed no significant evidence to suggest degenerative 
changes of the joint spaces of his hands, but he had mild 
irregularity of the distal left ulna with a subchondral cyst 
and a small spur at the base of the distal phalanx of the 
left middle finger.  X-rays of his hip joints appeared normal 
bilaterally, without evidence of osteoarthritic changes, and 
his lower lumbar spine appeared normal.  The examiner noted 
that earlier X-rays of the Veteran's knees, lumbosacral 
spine, and feet were normal.  

In an October 2005 VA treatment record, the physician stated 
that the Veteran was qualified for service until the demands 
placed on his joints caused manifestation of the condition 
for which he was placed on medical hold.  The medical board 
told him that service had aggravated an asymptomatic 
underlying condition.  The physician stated that the absence 
of X-ray changes in his joints is not conclusive of whether 
his Ehlers-Danlos was worsened by his service, as the 
physician pointed out that Ehlers-Danlos is a connective 
tissue disorder and not a disorder of the bony portion of his 
joints.  

In another October 2005 VA treatment record, the Veteran had 
left knee hemorrhagic prepatellar effusion and bursitis, and 
the physician opined that it was likely a minor trauma 
related to Ehlers-Danlos syndrome.  In March 2006, the left 
knee hemorrhagic prepatellar bursitis had resolved, but he 
had instability, effusion, and a risk of ligamentous tear or 
sprain.  

In August 2006, a VA MRI showed a L5-S1 disc bulge, and the 
Veteran was referred to pain management for an epidural 
injection.  

During the October 2009 Board hearing, the Veteran stated 
that he had no symptoms of Ehlers-Danlos syndrome prior to 
service.  The Veteran explained that the symptoms began a 
year to a year and a half into service as he worked as a 
cavalry scout and carried heavy backpacks.  The Veteran 
stated that his "dirty knee" in service might have been the 
first sign of Ehlers-Danlos syndrome.  

Analysis

The Veteran's August 1980 service entrance examination was 
normal.  Thus, the Board finds that he was sound at entry to 
service.  See 38 C.F.R. § 3.304 (2009); see also Quirin, 
supra.  

Ehlers-Danlos syndrome was first suspected in the Veteran's 
March 1981 service treatment records, and he was diagnosed as 
having Ehlers-Danlos syndrome in December 1982.  In October 
1985 service treatment records, he was also diagnosed as 
having mild DJD of the second and third fingers of the right 
hand secondary to Ehlers-Danlos syndrome, and he was found 
unfit for retention.  In light of the VA General Counsel's 
holding that a hereditary disease may be considered incurred 
in service if first manifested inservice, the Board will 
evaluate the claim as one for in service incurrence.  See 
VAOPGCPREC 67-90, supra.  

In the April 2005 VA examination, the Veteran was diagnosed 
as having Ehlers-Danlos syndrome consisting of hypermobility 
of the joints and hyperelasticity of the skin with easy 
bruising, and the examiner noted that the disease manifested 
in service.  The examiner also concluded that the Veteran's 
traumatic DJD in the fingers of both hands was due to Ehlers-
Danlos syndrome.  In an April 2005 VA treatment record, a 
disc rupture related to Ehlers-Danlos syndrome was suspected, 
and an L5-S1 disc bulge was found in an August 2006 MRI.  In 
an October 2005 VA treatment record, a physician opined that 
the Veteran's left knee hemorrhagic prepatellar bursitis was 
likely related to Ehlers-Danlos syndrome.  This evidence 
shows that the Veteran continues to suffer from Ehlers-Danlos 
syndrome, and the disease has been linked to in-service 
manifestation.  See 38 C.F.R. § 3.303(b).

In summation, the Veteran was diagnosed as having Ehlers-
Danlos syndrome during service.  Following a medical board 
due to Ehlers-Danlos syndrome, he was discharged from active 
duty in June 1986 after more than five years of service.  The 
April 2005 VA examiner found that the Veteran's Ehlers-Danlos 
syndrome manifested during service.  Current clinical 
evidence shows that he continues to suffer from Ehlers-Danlos 
syndrome.  In view of the foregoing, service connection for 
Ehlers-Danlos syndrome is warranted.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  


ORDER

Entitlement to service connection for Ehlers-Danlos syndrome 
is granted.  



____________________________________________
Eric Leboff
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


